Title: From Alexander Hamilton to James McHenry, 2 July 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York July 2d. 1799

I beg leave to recall your attention to the suggestion contained in my letter of the 21st. of June, respecting the raising mounting and equipping of one of the Six additional troops of Horse together with the Non commissioned Officers of the other Troops—and to request your final direction on the subject.
The service of the Cavalry in this Country has never been but imperfectly understood. Even in Europe ideas about the formation and tactics of that species of troops appear to be less well settled than about the other branches of Military Service. It is in my opinion very important to possess the means of making an experiment of the different principles in order to the formation of a good system adapted to the Geographical circumstances of the Country. For this purpose alone a Small body of Cavalry is indispensable.
With great respect &c.
Secy. of War
